Exhibit 10.5

 
Effective Date: February 22, 2006




Mr. Joseph T. Leary


Re:  Amendment No. 2 to Change in Control Agreement


Dear Joseph:


When countersigned by you, this letter will serve as an amendment (referred to
here as “Amendment No. 2”) to your existing change in control agreement with KCS
Energy, Inc. (the “Company”) dated May 27, 2003, as amended by Amendment No.1
(the “Original Agreement”).


1.  Cash Payment. Section 2.1.1 of the Original Agreement is amended by deleting
that provision in its entirety and substituting the following terms:
 
Cash Payment. The Company shall pay to Executive: (i) an amount equal to one (1)
times the greater of (a) the Executive’s annual base salary in effect as of the
Termination Date or (b) the Executive’s annual base salary in effect immediately
preceding the Change in Control; plus (ii) an amount equal to one (1) times the
greater of (a) the amount of any cash bonus payable to the Executive for the
year in which the Termination Date falls (provided that if the Executive’s bonus
for such year has not been determined as of the Termination Date, then the
amount of the bonus shall be determined as if the Executive earned 100% of the
targeted bonus for such year) or (b) the amount of the last cash bonus paid to
the Executive prior to the Change in Control; plus (iii) the amount of any
earned but unpaid salary as of the Termination Date; plus (iv) the amount of any
cash bonus payable to the Executive pursuant to Section 3 to the extent not paid
prior to the Termination Date; plus (v) an amount equal to the greater of (a) a
pro rata amount of the Executive’s targeted bonus for the year in which the
Termination Date falls or (b) such bonus for such year as may be determined by
the compensation committee or the board of directors of the Company in their
sole discretion; plus (vi) the amount of any accrued but unpaid vacation pay
through the Termination Date.
 
2.  Bonus Payment. New Section 3 is added to the Original Agreement to provide
as follows:
 
Bonus Payment.  (a) In the event of a Change in Control, if prior to the Change
in Control a bonus for the Executive has been determined by the compensation
committee or the board of directors of the Company for the year immediately
preceding the year in which a Change in Control occurs, then the Executive shall
receive a bonus payment for such year in the amount so determined.


(b)  In the event of a Change in Control, if prior to the Change in Control the
Executive has not been awarded a bonus for the year immediately preceding the
year in which the Change in Control falls by the compensation committee or the
board of directors of the Company, then the Executive shall receive a bonus
payment for such preceding year in an amount equal to the


--------------------------------------------------------------------------------

-2-

greater of (i) 100% of Executive’s targeted bonus payment for such year or (ii)
the bonus for such preceding year determined after the Change in Control by the
compensation committee or the board of directors of the Company under the bonus
plan in effect immediately prior to the Change in Control.


(c)  Subject to the provisions of Section 4(b), any bonus payable to Executive
pursuant to Section 3(a) shall be paid by the later of (i) the date that is
2-1/2 months after the end of the calendar year immediately preceding the
calendar year in which the Change in Control occurred and (ii) the date that is
2-1/2 months after the end of the Company’s taxable year immediately preceding
the Company’s taxable year in which the Change in Control occurred, or as soon
after the later of such dates as administratively feasible, but in any event
before the end of the calendar year in which the Change in Control occurred.


(d)  Subject to the provisions of Section 4(b), any bonus payable to the
Executive pursuant to Section 3(b) shall be paid by the later of (i) the date
that is 2-1/2 months after the end of the calendar year in which the Change in
Control occurred and (ii) the date that is 2-1/2 months after the end of the
Company’s taxable year in which the Change in Control occurred, or as soon after
the later of such dates as administratively feasible, but in any event before
the end of the calendar year immediately following the calendar year in which
the Change in Control occurred.


3.  Payment Terms. Section 3 of the Original Agreement is renumbered as Section
4 and is amended by deleting that Section in its entirety and substituting the
following new Section 4:


Payment Terms.  (a) Except as provided by the remaining provisions of this
Section 4, all payments to the Executive required to be made pursuant to Section
2.1.1 shall be made by the Company within five (5) days after the Termination
Date, and all payments to the Executive required to be made under clause (b) of
the last sentence of Section 2.1.3 shall be made within five (5) days of the
Executive’s furnishing the Company with evidence of the cost of such insurance,
provided that the Executive furnishes such evidence within six (6) months after
the Termination Date, in each case by wire transfer or Company check at the
Executive’s option. All payments required to be made to the Executive pursuant
to this Agreement shall be subject to the withholding of such taxes as may be
required by law.


(b)  In the event that any payment made pursuant to this Agreement is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” (“NQDC”) within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and Executive is a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code, then the portion
(which may be all) of such payment that constitutes NQDC will not be paid before
the date which is six (6) months after the Executive’s “separation from service”
(as such term is defined in Section 409A of the Code). The determination of
whether and what amount of such payment constitutes NQDC and whether Executive
is a specified employee within the meaning of Section 409A(a)(2)(B)(i) of the
Code shall be made by the board of directors of the Company in consultation with
legal counsel, and any such determination shall be final and binding on the
Company and the Executive. The Company makes no representation as to whether any
such payment or any part thereof constitutes or may constitute NQDC. Neither the
Company, nor any of its directors, officers, employees, agents, or professional
advisers shall have any liability


--------------------------------------------------------------------------------

-3-

to Executive or any other person for any amounts incurred by the Executive or
such other person by reason of the determination made by the board of directors
of the Company pursuant to this Section 4(b) or any action taken or omitted by
the board of directors of the Company, the Company or any of the Company’s
directors, officers, employees, agents, or professional advisers in the course
of or as a result of making such determination.


4.  Original Agreement Ratified. In all other respects, the Original Agreement
remains in effect, and is ratified by you and by the Company.


* * *


Please sign below and return a signed copy to the Company to confirm your
agreement with this Amendment No. 2.






Very truly yours,


KCS Energy, Inc.
             
By:
/s/ James Christmas   
 
James Christmas
   
Chairman and Chief Executive Officer
             
Accepted and agreed to:
              /s/ Joseph T. Leary   
Joseph T. Leary
 




